Claimant was employed as a building maintenance worker for the employer for approximately two months when his supervisor noticed him standing in a building lobby with an unlit cigarette in his mouth and reprimanded him. Upset at the manner in which he had been addressed, claimant left the job site and never returned to his employment. The Unemployment Insurance Appeal Board denied claimant’s request for unemployment insurance benefits and he now appeals.
We affirm. The Board credited claimant’s version of events and, because criticism from an employer does not constitute good cause for leaving employment, we find that substantial evidence supports the Board’s decision to deny benefits (see Matter of LoRusso [Commissioner of Labor], 68 AD3d 1317, 1317 [2009]; Matter of Soto-Harold [Commissioner of Labor], 55 AD3d 1119, 1120 [2008]).
Mercure, J.E, Spain, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.